DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by “A dual-frequency coherent noise lidar for robust range-Doppler measurements (Onori et al.) (Electro-optical Remote Sensing, Berlin 10-13 September 2018 )1”

                           Claim1, Onori teaches a method for determining a distance and a velocity of a target via a Light Detection and Ranging (LIDAR) system, the method comprising: 



    PNG
    media_image1.png
    133
    341
    media_image1.png
    Greyscale

                       generating a second optical signal having a second phase noise (see figure in slide 10 Ref E2 note [Symbol font/0x6A]2 is the phase noise. See Transcript of the video conference, line 13,15 note phase noise.). 
                   generating a third optical signal having a third phase noise, the third phase noise being below the first phase noise and the second phase noise (see figure in slide 12, Ref A and C. Note the local oscillator signal seen in Ref C is very narrow compared to transmission signals in Ref A which shows that the phase noise of local oscillator signal is below the first and second phase noise); 

    PNG
    media_image2.png
    98
    169
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    109
    150
    media_image3.png
    Greyscale

                   coupling the first optical signal and the second optical signal to obtain a transmission signal (see figure in slide 10 Ref Laser1,Laser2 and OC1. Transcript line 15, note two laser and coupled together.); 
                   transmitting the transmission signal towards the target (see figure in slide 10 Ref Target and arrows); 

                 coupling the backscattered signal and the third optical signal to obtain a received signal (see figure in slide 10 Ref Target, OC2, LaserLO  . Transcript line 16, note coupled the backscattered echo with local oscillator.); 
                  coupling the transmission signal and the third optical signal to obtain a reference signal (see figure in slide 10 Ref OC3. It can be seen from figure that OC3 is combining the local oscillator signal and the transmission signal. Transcript line 16 note generated reference signal and also note a copy of transmitted optical signal is coupled with local oscillator);
                estimating a time delay between the received signal and the reference signal by cross-correlating the received signal and the reference signal (Transcript line 18,19,20 note cross-correlation and elapsed time.); 
                 determining, based on the time delay, the distance of the target (Transcript line 18,19,20 note elapsed time and range.); 

                 and determining a velocity of the target by estimating a Doppler-frequency shift (Transcript line 10) based on: the time delay, the received signal and the reference signal (Transcript line 18,19,20 note Doppler frequency shift, velocity, backscattered and reference signal, delay.). 
                     Claim 2, Onori teaches the method of claim 1, wherein a first optical frequency of the first optical signal is above a difference between a second optical frequency of the second optical signal and the first optical frequency (see figure in slide 12 Ref A and D. Note wavelength is inversely proportional to frequency).  
Claim3, Onori teaches the method of claim 2, wherein the backscattered signal is the transmission signal having undergone at least one of: a time delay, a Doppler shift, and ambient phase noise ( Transcript line 15 note backscattered echo is affected by the frequency shift due to the Doppler effect and by the ambient phase noise ).  
                      Claim 4, Onori teaches the method of claim 3, wherein the method further comprises, prior to the cross- correlating: 
                          applying a low-pass filter on the received signal and the reference signal to obtain a filtered received signal and a filtered reference signal (see figure in slide 10 Ref LPF1, LPF2); 
                     and digitizing the filtered received signal and the filtered reference signal to obtain a digital received signal and a digital reference signal (see figure in slide 10 Ref ADC1, ADC2,DSP. Transcript line 16 note analog to digital converter).  
                   Claim 5, Onori teaches the method of claim 4, wherein the method further comprises, prior to the applying the low-pass filter: 
                    generating at least one received electrical signal based on the received signal and at least one reference electrical signal based on the reference signal (see figure in slide 10 Ref PD. Note photodiodes convert optical signal to electrical signal. Transcript line 16) ; 
                    and wherein the low-pass filter is applied on the at least one received electrical signal and on the at least one reference electrical signal (see figure in slide 10 Ref LPF1, LPF2, PD. Note photodiodes convert optical signal to electrical signal).  
                         Claim 6, Onori teaches the method of claim 5, wherein the estimating the time delay by cross-correlating  (Transcript line 16,17,18,19,20 note cross-correlation) the received signal and the reference signal comprises temporally sampling the digital received signal and the digital reference signal (see figure in slide 10 Ref DSP).  
                         Claim 7, Onori teaches the method of claim 6, wherein the estimating the time delay further comprises using a maximum of the cross-correlation function (Transcript line 19 note maxima of cross-correlation) .  
                        Claim 8, Onori teaches the method of claim 7, wherein the estimating the time delay, the determining the distance of the target and the determining the velocity of the target are performed by a processing unit (see figure in slide 10 Ref DSP).  
                    Claim 9, Onori teaches the method of claim 8, wherein the generating the at least one received electrical signal is performed via a first set of photodiodes (see figure in slide 10 Ref OC2, PD), and the generating the at least one reference electrical signal is performed via a second set of photodiodes (see figure in slide 10 Ref OC3, PD).  
                      Claim 10, Onori teaches the method of claim 9, wherein the first optical signal is generated via a first tunable laser (see figure in slide 10 Ref Laser1. Transcript line 13 note two broad-linewidth laser); 
                 wherein the second optical signal is generated via a second tunable laser (see figure in slide 10 Ref Laser2. Transcript line 13 note two broad-linewidth laser);
                  and wherein the third optical signal is generated via a third tunable laser (see figure in slide 10 Ref LaserLo. Transcript line 13).  
Claim 11, Onori teaches the method of claim 10, wherein the coupling is performed via at least one optical coupler (see figure in slide 10 Ref OC1,OC2,OC3).  
                  Claim 12, Onori teaches the method of claim 1, wherein the determining the velocity of the target comprises: 
                delaying one of the received signal and the reference signal by the time delay to obtain a time-delayed signal (Transcript line 20 note delay); 
                 and performing a time-domain product (Transcript line 20 note multiply) on the time-delayed signal and another one of the received signal and the reference signal to estimate the Doppler- frequency shift (Transcript line 19,20).  
                 Claim 13, Onori teaches a light detection and ranging (LIDAR) system for determining a distance and a velocity of a target, the system comprising a first tunable laser (see figure in slide 10 Ref Laser1 Transcript line 13) operable to generate a first signal having a first phase noise (see figure in slide 10 Ref E1 note [Symbol font/0x6A]1 is the phase noise. See Transcript of the video conference, line 13,15 note phase noise.);
                   a second tunable laser  (see figure in slide 10 Ref Laser2 Transcript line 13)  operable to generate a second signal having a second phase noise (see figure in slide 10 Ref E2 note [Symbol font/0x6A]2 is the phase noise. See Transcript of the video conference, line 13,15 note phase noise.); 
                  a third tunable laser (see figure in slide 10 Ref LaserLo Transcript line 13)  operable to generate a third signal, the third signal having a third phase noise below the first phase and the second phase noise (Figure in slide 12, Ref A and C. Note the local oscillator signal seen in Ref C 

    PNG
    media_image4.png
    138
    475
    media_image4.png
    Greyscale

	
                   at least one coupler operable to: couple the first signal and the second signal to obtain a transmission signal for directing on the target (see figure in slide 10 Ref Laser1,Laser2 and OC1. Transcript line 15, note two laser and coupled together.);  34 
                     couple a backscattered signal from the target and the third signal to obtain a received signal (see figure in slide 10 Ref Target, OC2, LaserLO  . Transcript line 16, note coupled the backscattered echo with local oscillator.); 
                  and couple the transmission signal and the third signal to obtain a reference optical signal (see figure in slide 10 Ref OC3. It can be seen from figure that OC3 is combining the local oscillator signal and the transmission signal. Transcript line 16 note generated reference signal and also note a copy of transmitted optical signal is coupled with local oscillator); 
                         a processing unit (see figure in slide 10 Ref DSP) operable to: determine an estimated time delay between the received signal and the reference signal (Transcript line 18,19,20 note elapsed time and delay.); 

                       and determine a velocity of the target by estimating a Doppler-frequency shift (Transcript line 10) based on the time delay, the received signal and the reference signal (Transcript line 18,19,20 note Doppler frequency shift, velocity, backscattered and reference signal, delay.).  
                     Claim 14, Onori teaches the system of claim 13, wherein the first tunable laser and the second tunable laser are operable to generate the first signal and the second signal such that a first frequency of the first signal is above a difference between a second frequency of the second signal and the first frequency (see figure in slide 10 Ref A and D. Note wavelength is inversely proportional to frequency).  
                      Claim 15, Onori teaches the system of claim 14, further comprising: at least one detector operable to: generate a received electrical signal based on the received signal (see figure in slide 10 Ref PD. Note photodiodes convert optical signal to electrical signal. Transcript line 16); 
                       and generate a reference electrical signal based on the reference signal at least one analog-to-digital converter (ADC) operable to: generate at least one received digital signal based on the received electrical signal (see figure in slide 10 Ref ADC1,ADC2. Transcript line 16 note analog to digital converter); 
                         and generate at least one reference digital signal based on the reference electrical signal (Transcript line 16).  
                     Claim 16, Onori teaches the system of claim 15, wherein the third tunable laser source is a narrow linewidth source (see figure in slide 16 note ECL-narrow. Transcript line 13).  
                       Claim 17, Onori teaches the system of claim 16, wherein the processing unit is operable to cross-correlate the at least one received digital signal and the at least one reference digital signal to determine the estimated time delay (see figure in slide 15 note delay. Transcript line 16-20).  
                   Claim 18, Onori teaches the system of claim 17, wherein to determine the velocity of the target, the processing unit is operable to: 
                     delay one of the received signal and the reference signal by the time delay to obtain a time-delayed signal (Transcript line 20 note delay); 
                         and perform a time-domain product (Transcript line 20 note multiply) on the time-delayed signal and another one of the received signal and the reference signal to estimate the Doppler-frequency shift (Transcript line 19,20).  
                     Claim 19, Onori teaches the system of claim 18, further comprising at least one low band-pass filter operable to filter the received electrical signal and the reference electrical signal to obtain a filtered received electrical signal and a filtered reference electrical signal for transmission to the at least one ADC (see figure in slide 10 Re LPF1, LPF2, ADC1, ADC2).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A dual-frequency coherent noise lidar for robust range-Doppler measurements (Onori et al.) (Electro-optical Remote Sensing, Berlin 10-13 September 2018 )1” in view of US 20200182979 A1 (Wang et al.).
                     Claim 20, Onori teaches the system of claim 19. Onori fails but Wang teaches the system further comprising at least one collimator to transmit the transmission signal and to receive the backscattered signal (para 37 note collimator).
                It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Onori and Wang because Wang teaches collimated light can disperse ( para 38,39 note collimated light can disperse).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645